Citation Nr: 1548723	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as to due in-service herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities due to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1958 to July 1962, and February 1963 to April 1985, including service in Thailand during the Vietnam era.

The claims are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012 and May 2014, the Board remanded the claims for additional development.  That completed, the matters have been returned to the Board for appellate review.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in Thailand from March 1968 to September 1969, where he is presumed to have been exposed to herbicides based on his reported duties while there.  

2.  The Veteran has been diagnosed with diabetes mellitus, type 2.  

3.  The Veteran's peripheral neuropathy of the lower extremities is proximately due to or the result of his service-connected diabetes mellitus, type 2.  


CONCLUSIONS OF LAW

1.  The Veteran has diabetes mellitus, type 2, that is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1111, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted. As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

The Veteran claims that his diabetes mellitus, type 2, had onset as a result of in-service herbicide exposure.  He also claims that his peripheral neuropathy is due to his diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a) ; 38 C.F.R. §§ 3.307(a)(6), 3.307(d) (1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  Among those enumerated diseases is diabetes mellitus.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the present case, the Veteran's service personnel records show that he served in Thailand during the Vietnam War.  The evidence does not demonstrate service in the Republic of Vietnam, though the Veteran does claim that he visited Vietnam on more than one occasion.  Here, because the Board finds that the Veteran is presumed to have been exposed to herbicides based on his service in Thailand, no discussion of whether the Veteran had service in the Republic of Vietnam is necessary.  

Initially, the Board notes that the Veteran has present diagnoses of diabetes mellitus, type 2, as evidenced by VA treatment records and private treatment records.  

Consequently, in order to be entitled to presumptive service connection for his diabetes mellitus as related to herbicide exposure, the Veteran must establish actual exposure to herbicides while serving in Thailand.  The evidence shows that the Veteran served with the 29th Signal Group in Thailand from March 1968 to September 1969.  In a statement accompanying his June 2010 VA Form 9, the Veteran described servicing signal sites for numerous hours along the base perimeter in Thailand, in addition to servicing the signal sites located on the perimeter of other bases in Thailand.  The Veteran also described entering and leaving bases numerous times to for the purpose of servicing signal sites.  

VA has repeatedly acknowledged that herbicides were used around the perimeters of various U.S. bases and field stations in Thailand in the 1960s and 70s. See, e.g., VBA Fast Letter 09-20 (May 6, 2009); Compensation Service Bulletin (December 2011); VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  VA has stated that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

In the present case, the Board notes the Veteran had lengthy service of approximately 18 months at a U.S. military facility in Thailand.  He has asserted that his duties required that he spend time on or close to the perimeter of his base and other bases.  The Board finds that the Veteran is competent to report what he did and observed while serving in Thailand, i.e. perform his duties in and around the perimeter of bases in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).  In light of this evidence, the Board finds that the Veteran is presumed to have been exposed to herbicides during his period of service in Thailand.  Additionally, he has presented medical evidence of a diagnosis of diabetes mellitus, type 2.  Therefore, given that herbicide exposure is now presumed, service connection for diabetes mellitus is granted on a presumptive basis.  38 U.S.C.A. §§ 3.307, 3.309.

Moving to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities, the Veteran claims that peripheral neuropathy of the lower extremities was caused by his diabetes mellitus, type 2.  In support of his claim, the Veteran submitted private treatment records that document treatment for peripheral neuropathy of the lower extremities and treatment for diabetes mellitus.  Also of record is a private statement received January 2009, in which the Veteran's physician notes that the Veteran's peripheral neuropathy of the lower extremities is a complication that is directly due to the Veteran's diabetes mellitus.  

The Board finds this opinion to be the most probative evidence with regard to the cause of the Veteran's peripheral neuropathy.  Thus, because the Veteran's peripheral neuropathy of the lower extremities is proximately due to or the result of his now-service-connected diabetes mellitus, type 2, his claim for service connection for peripheral neuropathy of the lower extremities must be granted. 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, is granted.  

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


